DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 17-18, 22, 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,595,986. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example the current application claim 1 recites:

1	A tissue engineering device for implant in an anatomical space in fascia of
the human body comprising: a scaffold made of porous absorbable material having a proximal portion far positioning within the fascia, a distal portion spaced from said proximal portion, a hollow central core extending between said proximal portion and said distal portion, and a sidewall surrounding said hollow central core; and a plurality of partially open, tissue engineering chambers formed in said side wall and radially arranged around said hollow central core, said tissue engineering chambers
having an aggregate surface area greater than the fascia surface area in the anatomical
space.



	Patent ‘986 claims 11-16 recites:

11. An internal long term absorbable matrix brassiere comprising a ring member placed in a surgical dissection plane and fixed to the circum-mammary ligament; and a cup member having a plurality of compartments arranged around a central core and fixed to said ring member, said cup member having shape made from pleated sheet material of long term absorbable knitted matrix.

12. An internal long term absorbable matrix brassiere as recited in claim 11 wherein the surgical dissection plan is the intra-fascial plane located within the posterior lamina fat and within the posterior lamina fascia.

15. An internal long-term absorbable matrix brassiere as recited in claim 11 wherein twisted twines, with unidirectional filaments, radiate out from the central core of said frusto-conical cup member, pass through the breast gland to just below the surface of the breast skin and are cut off under tension such that the cut ends recoil below the, anterior lamella fascia after cutting and having been inserted, with suture passers, at the time of surgical placement of said cup member.

16. An internal long term absorbable matrix brassiere as recited in claim 11 wherein said ring member includes a purse-string suture threaded through the circum-mammary ligament and pulled tight to decrease the base diameter of the breast and said cup member is formed of a plurality of compartments radially arranged around a central core and fixed to said ring member, said cup member having a frusto-conical shape and being made from pleated sheets of long term absorbable knitted matrix, said compartments acting as partially open tissue engineering chambers.



	It is obvious to one having ordinary skill in the art that the scaffold as currently claimed in the application is equivalent to the “absorbable matrix brassiere” as recited in the patent; and may be positioned within the facia.  Patent ‘986 recites a plurality of open chambers arranged around a hollow central core. It is obvious to one having ordinary skill in the art that the subject matter is reworded in a varied manner.


Further claim 2 is equivalent to patent ‘986 claim 25.
Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 17/236,198 hereafter ‘198. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are present within the claims of the co-pending application in a varied manner.  For example the current application claim 10 recites:

10. A tissue engineering method comprising the steps of implanting a scaffold made of porous absorbable material in fascia in the human body, the scaffold including a proximal portion, a distal portion spaced from the proximal portion and an intermediate portion extending between the proximal portion and the distal portion, the intermediate portion having a plurality of outwardly facing partially open compartments forming tissue engineering chambers for the scaffold and the intermediate portion defining a hollow inner region for the scaffold, said implanting step including anchoring the proximal portion of the scaffold to the fascia: inserting autologous tissue. in the tissue engineering chambers, pulling a vascular flap pedicle of the fascia along with the blood vessels into the hollow Inner region of the scaffold; and  positioning the vascular flap pedicle in the distal portion of the scaffold to position the blood vessels along the hollow inner region to provide capillary blood supply to the autologous tissue in the tissue engineering chambers.



	Application ‘198 claims 1 recite:

“…1. A method of augmenting and/or reconstructing an anatomical shape, the method comprising acts of: (a) positioning an implantable prosthesis including a three-dimensional, tissue infiltratable body of biocompatible material within an anatomical space, the body including a proximal end, a distal end spaced from the proximal end, and a hollow core extending through the body along a core axis from the proximal end to the distal end, the body including a plurality of chambers circumferentially arranged around the core axis, each of the plurality of chambers extending in a corresponding outward radial direction away from the hollow core; (b) inserting a vascular flap pedicle of the fascia along with corresponding blood vessels into the hollow core of the body; and (c) positioning the blood vessels along the hollow core to provide capillary blood supply to the plurality of chambers.

2. The method according to claim 1, wherein act (c) includes positioning the vascular flap pedicle in a distal portion of the body.

3. The method according to claim 1, further comprising an act (d) of securing the proximal end of the body to fascia within the anatomical space.

4. The method according to claim 1, further comprising an act (e) of placing autologous tissue in the plurality of chambers….”

It is obvious to one having ordinary skill in the art that the methods as claimed are equivalent to those recited in ‘198 e.g. the term “anchoring” is synonymous to “securing”  and open chambers is synonymous to open compartments etc.

Allowable Subject Matter

Claims 3-9, 15-16, 19, 21, 23-26, 29, 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 27-28 are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        October 18, 2022